Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00531-CV

                               IN THE INTEREST OF D.N.C., a Child

                      From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CI00380
                           Honorable Solomon Casseb III, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 25, 2019

DISMISSED FOR WANT OF JURISDICTION

           On January 8, 2019, Appellant filed an original petition in a suit affecting the parent-child

relationship. After the trial court granted in part Appellee’s special appearance, Appellant filed a

notice of appeal “challenging the 131st District Court’s Granting of Respondent’s Special

Appearance.”

           Ordinarily, a person may pursue an interlocutory appeal from the grant of a special

appearance, but not “in a suit brought under the Family Code.” TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(a)(7); accord In re J.P.L., 359 S.W.3d 695, 702–03 (Tex. App.—San Antonio

2011, pet. denied); In re Marriage of Loya, 290 S.W.3d 920, 921 (Tex. App.—Houston [14th

Dist.] 2009, no pet.).
                                                                                  04-19-00531-CV


       On August 23, 2019, we ordered Appellant to show cause in writing by September 3, 2019,

why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). We

warned Appellant that if she did not timely file written proof as ordered, this appeal would be

dismissed. See id. To date, Appellant has not filed a response.

       Because Appellant may not appeal from the order granting in part Appellee’s special

appearance and Appellant has not shown how this court has jurisdiction in this appeal, we dismiss

this appeal for want of jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7); In re

J.P.L., 359 S.W.3d at 702–03; In re Marriage of Loya, 290 S.W.3d at 921.


                                                PER CURIAM




                                              -2-